Citation Nr: 1111385	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1972 to June 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this appeal, the Veteran's claims file was transferred to the Phoenix, Arizona RO and then the Denver, Colorado RO.

The Board notes that the Veteran most recently had attorney representation.  In three October 2010 phone contacts with RO personnel, prior to certification to the Board, the Veteran stated that she fired her attorney and wished her case to be forwarded to the Board.  In a subsequent undated fax, the Veteran stated that she revoked her attorney representation.  A Veteran may discharge an attorney at any time.  38 C.F.R. § 14.631(f)(1) (2010).  Additionally, in November 2010, January 2011, and February 2011 letters, the Veteran's attorney noted that he was no longer the Veteran's representative.  The Veteran has not designated a new representative.  Accordingly, the Veteran properly discharged her attorney and may proceed pro se.  
	
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's only service-connected disability is a total right knee arthroplasty (TKA), currently evaluated as 60 percent disabling.

2.  The Veteran's service-connected right knee disability does not render her unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A June 2008 letter that provided the appropriate notice was sent to the Veteran prior to initial adjudication.  Additionally, until October 2010 the Veteran was represented by a certified veterans' service organization or an attorney.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA), and identified private medical records have been obtained.   Private and VA medical records regarding the Veteran's hospice care due to her heart disease were received by the Board in December 2010 without a waiver of RO consideration by the Veteran.  See 38 C.F.R. § 20.1304(c) (2010) (holding that any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration).  But remand is not required because the evidence is not relevant to the claim on appeal - it provides evidence of the Veteran's need for hospice care due to a non-service-connected disability.  Accordingly, no waiver is required and there is no prejudice to the Veteran in proceeding to adjudicate this claim.  

Additionally, VA provided the Veteran with an adequate medical examination with respect to her TDIU claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the July 2008 examiner's opinion was unclear regarding whether the Veteran was unemployable due to her right knee disability, a September 2008 addendum provided clarification.  Furthermore, the July 2008 VA examiner conducted a thorough examination of the right knee and took a subjective medical and occupational history from the Veteran.  The examiner reviewed all the electronic medical records, which include VA medical records.  These records document the most recent status of the Veteran's right knee condition, which is the relevant information in formulating an unemployability opinion.  Although it isn't clear if the examiner reviewed the private records from March 2009, which document the Veteran's right knee fracture and rehabilitation, a 100% temporary total evaluation was assigned from August 12, 2008 to October 1, 2009 and thus TDIU may not be awarded during that time period.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (holding that there is no case or controversy regarding an appeal for entitlement to TDIU where a 100 percent evaluation has been assigned).  Thus, the Board finds that the examination is adequate for rating purposes.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but no consideration may be given to her age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19 (2010).

Here, the Veteran has one service-connected disability - right knee total arthroplasty.  That disability has been assigned a 60% evaluation since July 31, 2006, with a period of a 100% evaluation from August 12, 2008 to October 1, 2009.  

The Veteran has argued, in written statements and email and phone correspondence including from November 2007, July and August 2008, June and July 2009, October 2009, and June 2010, that her right knee disability causes her to be unemployable.  At the November 2009 RO hearing, she stated that if not for her knee, she would go back to work.  She stated she was only able to walk 8 to 10 paces, could not move or walk properly, and that her pain level was 7.5/10 to 8/10.  In a November 2009 statement, a friend of the Veteran's indicated that the Veteran had many medical difficulties since he had known her.  In June and October 2010 submissions, the Veteran's representative stated that collectively, the medical opinions demonstrated that the Veteran was unemployable due to her service-connected right knee disability.  

VA and private medical records beginning in 1980 indicate that the Veteran had right knee instability and arthritis and multiple surgeries.  The medical evidence also documents various prior and current psychiatric disorders, including depression, anxiety disorder, and personality disorder.  There are also prior and current diagnoses of diabetes mellitus, type II, diabetic nephropathy, peripheral neuropathy, coronary artery disease, congestive heart failure, hypertension, obesity, hyperlipidemia, restless leg syndrome, sleep apnea, hypothyroidism, and gastroesophageal reflux disease.

In 2004, the Veteran had a total right knee arthroplasty (TKA).  In VA and private medical records from 2004 through 2007, the Veteran reported right knee pain and several falls due to her right knee.  In an October 2006 VA examination report, the examiner stated that the Veteran's TKA caused severe effects on chores, shopping, and exercise, prevented recreation, and had no effects on feeding, bathing, dressing, toileting, and grooming.  In an August 2007 VA record, the Veteran reported a series of falls.  In a November 2007 VA record, the Veteran reported constant pain and that her knee was constantly throwing out.  In VA medical records from 2008, the Veteran consistently reported right knee pain.  A May 2008 VA record noted a total right knee revision.  In private medical records from April through July 2008, the Veteran reported right knee pain ranging from 3/10 to 8/10.  There was some relief with medication, including Tylenol.  

In a March 2009 private medical record, there was a femur fracture due to a fall.  The Veteran was hospitalized for 2 days because she was unable to care for herself.  Her knee was placed in an immobilizer and she was discharged to a rehabilitation hospital.  An examiner noted that her prior level of functioning included being independent in household activities of daily living and mobility.  In June and July 2009 VA records, the Veteran reported severe knee pain and falls.  It was noted she was non-weightbearing on her right leg.  In an August 2009 VA examination report, the examiner found that the TKA and functional losses were permanent and total and were reasonably certain to continue throughout the Veteran's lifetime.  The examiner noted that the Veteran had had 2 revisions of her TKA since 2004 and 5 falls since March 2009.  

In January 2010 VA medical records, it was noted that the Veteran was wheelchair bound, required home health care due to diabetes, and had a right medial knee fracture.  The Veteran stated she was unable to work due to right leg pain.  The examiner noted that the Veteran was wheelchair bound due to right leg instability.  In February 2010 VA records, it was noted that the wheelchair was a certified medical necessity for permanent use.  In March 2010 VA records, the Veteran reported falling 3 times in one week.  In a June 2010 VA record, the Veteran reported knee pain of 8/10 and requested stronger pain medication.  In a July 2010 VA record the Veteran reported right knee pain and that her last fall was 2 weeks prior.  She was using a walker for ambulation.

The record contains several medical opinions regarding the Veteran's unemployability status.  An August 2000 SSA decision determined the Veteran was disabled as of 1999 due to diabetes mellitus, diabetic nephropathy, sensory and motor neuropathy, emotional problems, and hypertension.  It was noted that her past relevant work was skilled and that she did not have transferable work skills.  It was noted that the Veteran had testified at a July 2000 hearing that she was unable to work due her diabetes and related impairments.  In a January 2008 VA medical record, the examiner stated that the Veteran was unemployed due to her overall health concerns.  In a September 2008 letter, a private physician noted that the Veteran had been under his care for her right knee and that the knee would severely compromise her ability to work.  The examiner stated that whether the Veteran was unemployable should be left to the primary care provider or an occupational health care provider.  

A July 2008 VA examination and September 2008 addendum were obtained.  The examiner reviewed the electronic medical records and obtained a history from the Veteran.  The Veteran reported that she had a Bachelor of Arts degree, worked at Hertz and Hewlett Packard after service, but had not worked since 1996.  She reported right knee pain of 8/10 and multiple flare-ups throughout the day which were precipitated by movement and resulted in her being immobilized.  Repositioning and/or taking aspirin alleviated the pain.  She reported knee weakness, limitation of motion, and occasional dislocations.  She used a motorized scooter and various assistive devices in her home, to include bars in the shower, a high-rise toilet, and a cane.  She reported difficulty putting on socks and stockings, difficulty sitting or standing for long, that she needed help with household duties, and that she could only drive a few miles per day.  Upon examination, there was right knee flexion to 30 degrees with subjective pain, but no objective evidence of pain.  There was right knee extension to 20 degrees, with no objective evidence of pain.  The examiner noted the Veteran's non-service-connected disabilities, including depression, heart condition, back pain, hypertension, diabetes, obesity, hyperlipidemia, and sleep apnea.  The examiner opined that based on the Veteran's medical, educational, and vocational history, employment that would require her to be active on her feet, stand for prolonged periods of time, get up and move frequently, or engage in prolonged walking or standing would limit her employment.  The examiner clarified, via a telephone contact with RO personnel, that the restrictions on employment do not cause unemployability, but would restrict the type of employment the Veteran was capable of.  

In a January 2009 VA medical record, the examiner noted that the Veteran was unemployable due to her ongoing health conditions with breathing, weight, limited use of extremities, walking with a cane, and peripheral neuropathy.  The examiner noted that this was in agreement with a January 2008 neurology note.  In an October 2010 letter, a private physician opined that the Veteran was disabled due to her right knee.  The examiner noted that she had limited mobility, was at risks of falls and injury, and had persistent pain which required medication.  In a November 2009 VA record, the examiner stated that the Veteran was emotionally labile to the point that she could not be reliable employee and could not compete in a contemporary work environment.  

The Board finds that the criteria for entitlement to TDIU are not met.  The Veteran has a 60% evaluation assigned to her right knee disability, effective in 2004.  She thus meets the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  The Board, however, has weighed the evidence of record and concludes that it supports a finding that the Veteran is not unemployable due to her right knee disability.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  Although the Veteran has repeatedly asserted that she cannot work due to her right knee, the Board finds that she is not competent to provide this etiological statement because it requires particularized medical knowledge of the health and occupational effects of her service-connected and non-service-connected disabilities and the medical knowledge to separate those effects.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (noting that Federal Rule of Evidence 702 requires that scientific, technical, or other specialized knowledge, must be provided by a witness qualified as an expert by knowledge, skill, experience, training, or education); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that a categorical statement that medical evidence is required to demonstrate etiology conflicts with caselaw).  The Veteran has not asserted, and the record does not indicate, that she has any such knowledge.  The Veteran is, of course, competent to provide statements regarding her right knee symptomatology, to include pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).   

Additionally, the Board finds that most of the medical opinions of record are credible, but are not probative.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  The SSA decision found the Veteran disabled due to diabetes mellitus, diabetic complications, psychiatric problems, and hypertension; a January 2008 VA examiner found the Veteran unemployable due to her overall health; a January 2009 VA examiner noted the Veteran was unemployable due to her breathing condition, obesity, limited use of extremities, and peripheral neuropathy; and a November 2009 VA examiner found the Veteran unemployable due to her psychiatric difficulties.  These opinions thus consider non-service-connected disabilities in assessing the Veteran's employability, which conflicts with the requirement that unemployability be caused solely by a service-connected disability.  See 38 C.F.R. § 4.16(a).  The opinions, therefore, are not probative because they do not adequately address the central issue in this appeal - whether the right knee disability alone causes unemployability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the probative value of evidence is the tendency that that evidence establishes the proposition for which it is offered to prove).  

Furthermore, September 2008 and October 2010 private opinions, although credible, are not probative because they do not provide etiological opinions regarding employability.  Madden, 125 F.3d at 1481.  The September 2008 examiner deferred an employability opinion to a primary care provider or occupational specialist and the October 2010 examiner opined that the Veteran was disabled, but did not address employability.  See e.g., Fagan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 2009) (noting that an inconclusive etiology statement may be properly described as "non-evidence" but that the remainder of the examination report must still be considered by the Board); Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (holding that an SSA ruling that a veteran is disabled does not establish, in and of itself, that the veteran is permanently and totally disabled for VA purposes).

The most credible and probative medical opinion of record is the July 2008 VA examination and September 2008 addendum opinion.  See Madden, 125 F.3d at 1481; Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding that "the Board is entitled to assume the competence of a VA examiner").  The examiner opined that the Veteran was restricted by her service-connected right knee disability, but that based on her occupational and medical history, it did not cause unemployability.  The examiner reviewed relevant medical records, took a history from the Veteran, and provided rationale that although her right knee disability caused substantial restrictions on her ability to work, such as limiting any employment that would require her to be active on her feet, stand for prolonged periods of time, get up and move frequently, or engage in prolonged walking or standing, it did not cause unemployabilty.  The Board thus finds the opinion probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in assessing the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering that opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board finds that entitlement to TDIU is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


